United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Pine Knot, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-754
Issued: January 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2009 appellant filed a timely appeal from a January 8, 2009 merit
decision of the Office of Workers’ Compensation Programs, which affirmed the denial of his
claim for a recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained a recurrence of disability commencing
December 16, 2007 causally related to his January 18, 2007 injury.
FACTUAL HISTORY
On January 18, 2007 appellant, then a 39-year-old corrections officer, injured his right
knee, back, neck and left arm when trying to restrain an inmate. The Office accepted his claim
for cervical intervertebral disc disorder with myelopathy, right knee and leg contusion, closed
dislocations of cervical and thoracic vertebrae. Appellant stopped work on January 18, 2007 and
returned to a light-duty position on January 21, 2007.

Appellant was initially treated on January 19, 2007 by Dr. Dennis U. Anciro, a Boardcertified emergency room physician. A January 26, 2007 x-ray of the cervical spine revealed
lower cervical spondylosis and compression fracture involving C6. A magnetic resonance
imaging (MRI) scan of the cervical spine dated February 9, 2007 revealed bulging and a right
posterior-lateral herniation at C3-4 and C6-7 flattening the cord and bulging disc at C4-5 and
C5-6 flattening the cord and producing lateral stenosis.
Appellant came under the treatment of Dr. Magdy M. El-Kalliny, a Board-certified
orthopedic surgeon, from March 6 to June 18, 2007. Dr. El-Kalliny diagnosed large C5 broadbased disc herniation, left C6 radiculopathy and C4-5 disc herniation. He recommended
conservative treatment of physical therapy and epidural injections. On April 24, 2007
Dr. El-Kalliny advised that appellant was not responding to conservative treatment and
recommended surgical intervention. On June 18, 2007 he performed anterior cervical
discectomy and fusion of C5-6 and diagnosed left C6 radiculopathy due to C5-6 disc herniation.
Appellant was referred to Dr. Todd A. Bramble, a chiropractor, who treated him from March 19
to August 21, 2007 for spinal injuries incurred at work. Dr. Bramble diagnosed subluxation of
the cervical region and thoracic region, intervertebral disc disorder of the cervical region and
thoracic strain. His treatment consisted of spinal manipulation, electric stimulation and
percussive massage therapy.
On August 1, 2007 Dr. El-Kalliny noted that appellant was progressing well
postoperatively and could return to work light duty on August 6, 2007 subject to a 15-pound
lifting restriction, no inmate contact and the ability to rest his head for 15 to 20 minutes as
needed. In a September 26, 2007 work capacity evaluation, he advised that appellant could
return to work full time with restrictions of no pushing, pulling or lifting over 15 pounds, no use
of force, he is not able to participate in weapons training and rest his head as needed.
On September 28, 2007 the employing establishment offered appellant a temporary
alternative-duty assignment subject to the restrictions set forth by Dr. El-Kalliny on
September 26, 2007. The job duties included auditing three by five cards located in control and
in the lieutenants office, assisting with auditing the detail pouches and cards, assisting with all
control room functions and screening packets of incoming inmates. On September 30, 2007
appellant accepted the position but contended that he was not being treated fairly and his
supervisor addressed him in a hostile and intimidating manner.
Appellant submitted a November 20, 2007 note and duty status report from
Dr. El-Kalliny, who advised that appellant was status post C5-6 cervical fusion and could return
to full-time work on November 20, 2007 with a 30-pound lifting restriction. On December 17,
2007 he treated appellant for neck pain and noted that appellant was off work until
January 9, 2008. A January 11, 2008 MRI scan of the cervical spine revealed disc bulges at
C3-4, C4-5, C6-7. Appellant was also treated by Dr. Bramble from September 21 to
December 28, 2007 for upper back pain, spasm and soreness. Dr. Bramble diagnosed
subluxation of the thoracic spine. In a December 23, 2007 attending physician’s report, he noted
that appellant was injured on January 18, 2007 when restraining an inmate. Dr. Bramble noted
with a checkmark “yes” that appellant’s condition was caused or aggravated by a work injury. In
a December 28, 2007 report, he noted treating appellant for the January 18, 2007 work injury and
advised that appellant sustained permanent damage due to the injury. Dr. Bramble noted that

2

appellant sustained another work injury on December 15, 2007 which aggravated his underlying
condition and caused new problems. The chiropractor took appellant off work due to his
inability to perform light duty.
On January 30, 2008 appellant filed a Form CA-2a, notice of recurrence of disability,
alleging that on December 16, 2007 a coworker hit him in the shoulder, pushed him into a
concrete wall and punched him in the head. He experienced neck and back pain with tingling
and numbness in the left arm. At the time of the recurrence he was working limited duty with
restrictions.
By letter dated February 5, 2008, the Office advised appellant of the factual and medical
evidence needed to establish his recurrence claim. It requested that he submit a physician’s
reasoned opinion addressing the relationship of his claimed recurrent condition and specific
employment factors.
In February 8, 2008 report, Dr. El-Kalliny treated appellant for cervical radiculopathy.
He advised that appellant was off work due to a significant delay in recovery following to a
second injury on December 15, 2007. On February 12, 2008 Dr. El-Kalliny noted a history of
appellant’s treatment and subsequent surgery for a C5-6 disc herniation resulting from the
January 18, 2007 work injury. He released appellant to work on August 6, 2007 with
restrictions. On December 17, 2007 Dr. El-Kalliny treated appellant on an emergency basis as
he reported being assaulted by a coworker and subsequently experiencing left arm tingling,
headaches and an inability to turn his head. He indicated that appellant’s condition worsened
because of the new injury and appellant had a recurrence of neck and left arm pain, weakness
and neck spasms and was taken off work. Dr. El-Kalliny opined that appellant had a recurrence
of symptoms that were originally caused by the January 18, 2007 work injury. He advised that
the December 2007 injury led to a worsening of appellant’s original condition.
In a decision dated March 11, 2008, the Office denied appellant’s claim for a recurrence
of disability.1
On March 18, 2008 appellant requested a telephonic oral hearing, which was held on
July 14, 2008. He submitted a March 26, 2008 report from Dr. El-Kalliny who noted his
complaints of neck pain and pain radiating into the left shoulder and left arm. Dr. El-Kalliny
noted findings of some limitation of left lateral rotation, numbness in the left shoulder, mild
strength deficit measured as four out of five in the upper and lower extremities, symmetric
reflexes and normal gait. He found appellant totally disabled. On May 6, 2008 Dr. El-Kalliny
noted that appellant completed physical therapy and was doing well functionally with
improvement in strength in the left upper extremity. He returned appellant to work with
restrictions and opined that he sustained a second injury that precipitated reappearance of
symptoms from the first injury. Other treatment notes from Dr. Bramble dated February 18 to
May 30, 2008, diagnosed subluxation of the thoracic and cervical spine and performed spinal
manipulation and electric stimulation.
1

Appellant filed a separate claim for the December 16, 2007 incident and the Office accepted cervical and
thoracic strains in File No. xxxxxx127. This claim was consolidated with the current case before the Board. The
Office authorized continuation of pay.

3

On June 19, 2008 appellant requested a telephonic oral hearing which was held on
October 14, 2008.
In a decision dated January 8, 2009, the hearing representative affirmed the March 11,
2008 decision denying appellant’s claim for a recurrence of disability.2
LEGAL PRECEDENT
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that he cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.3
Causal relationship is a medical issue4 and the medical evidence required to establish a
causal relationship is rationalized medical evidence. Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.5
ANALYSIS
The Office accepted appellant’s claim for cervical intervertebral disc disorder with
myelopathy, right knee and leg contusion, closed dislocation of the cervical vertebrae, closed
dislocation of the thoracic vertebrae, thoracic and cervical strains. Appellant returned to a fulltime light-duty job on August 6, 2007. He stopped work and claimed disability compensation
beginning December 16, 2007, alleging neck and back pain with tingling and numbness in the
left arm after a coworker assaulted him.6 The Boards finds that appellant has not established a
2

On June 11, 2008 the Office denied appellant’s claim for chiropractic services and physical therapy as not being
required as a result of the work injury. On January 9, 2008 a hearing representative affirmed this decision.
Appellant did not appeal the January 9, 2008 decision.
3

Terry R. Hedman, 38 ECAB 222 (1986). See 20 C.F.R. § 10.5(x) for the definition of a recurrence of disability.

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

Gary L. Fowler, 45 ECAB 365 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

6

As noted, appellant filed a separate claim for a work injury occurring on December 16, 2007 which was
accepted by the Office. He was authorized continuation of pay for a period of up to 45 days after this injury which
overlaps with the recurrent period claimed by appellant in the present appeal. Board notes that, pursuant to 5 U.S.C.
§ 8118(c) and 20 C.F.R. § 10.401(a), appellant is not entitled to continuation of pay and wage-loss compensation for
the same period of time.

4

change in the nature and extent of the injury-related condition or a change in the nature and
extent of the light-duty requirements.
In a December 17, 2007 note, Dr. El-Kalliny indicated that he treated appellant for neck
pain and took him off work until January 9, 2008. On February 8, 2008 he treated appellant for
cervical radiculopathy and advised that he would be off work due to a second injury on
December 15, 2007. On February 12, 2008 Dr. El-Kalliny noted that on December 17, 2007
appellant was seen on an emergency basis and reported being assaulted by a coworker and
experienced tingling in his left arm, headaches and he was unable to turn his head.
Dr. El-Kalliny indicated that appellant’s condition worsened because of the new injury and he
had a recurrence of neck and left arm pain, weakness and neck spasms that were originally
caused by the January 18, 2007 injury. He opined that the December 2007 injury led to a
worsening of appellant’s original condition.
Dr. El-Kalliny did not provide a rationalized opinion explaining the reasons why
appellant’s recurrent condition and disability on or after December 16, 2007 was due to the
accepted January 18, 2007 work injury.7 He did not note a particular change in the nature of
appellant’s physical condition, arising from the employment injury, which prevented appellant
from performing his light-duty position. Instead, Dr. El-Kalliny attributed appellant’s disability
to a new injury on December 16, 2007 that was developed separately.8 Therefore, the evidence
was insufficient to establish his disability commencing December 16, 2007 was due to residuals
of the January 18, 2007 work injury.
In a March 26, 2008 report, Dr. El-Kalliny noted appellant’s complaints of neck pain
radiating into the left shoulder and left arm and advised that appellant would be off work until
after he completed physical therapy. On May 6, 2008 he noted that appellant was progressing
well and showed improvement in strength in the left upper extremity and returned to work with
restrictions. Dr. El-Kalliny reiterated that appellant sustained a second injury on December 16,
2007 that precipitated the reappearance of symptoms from the first injury. As noted he again
attributed appellant’s disability on December 16, 2007 to a new work injury that was accepted
under a separate claim.
Appellant submitted reports from Dr. Bramble, a chiropractor, who treated him for pain,
spasm and soreness of the upper back and diagnosed subluxation of the thoracic spine. Section
8101(2) of the Federal Employees’ Compensation Act provides that chiropractors are considered
physicians “only to the extent that their reimbursable services are limited to treatment consisting

7

Supra note 5.

8

The Board notes that a recurrence of disability is defined as the inability to work after an employee has returned
to work caused by a spontaneous change in the accepted medical condition without any intervening injury. See 20
C.F.R. § 10.5(x).

5

of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist
and subject to regulation by the Secretary.”9
Where x-rays do not establish a subluxation spinal a chiropractor is not a “physician,” as
defined under the Act. His or her reports cannot be considered as competent medical evidence.10
Dr. Bramble did not state that he based his subluxation diagnosis on a review of x-rays. He is
not a physician as he did not diagnose a spinal subluxation as demonstrated by x-ray. Therefore,
Dr. Bramble’s opinion is not considered competent medical evidence under the Act.
The Board finds that the evidence does not substantiate that appellant experienced a
change in the nature and extent of the light-duty requirements or was required to perform duties
which exceeded his medical restrictions. Rather, the medical evidence of record attributed his
disability commencing December 16, 2007 to a new injury sustained on that date.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a recurrence of disability on December 16, 2007 causally related to his January 18,
2007 injury.

9

5 U.S.C. § 8101(2); see also section 10.311 of the implementing federal regulations provides: “(c) A
chiropractor may interpret his or her x-rays to the same extent as any other physician. To be given any weight, the
medical report must state that x-rays support the finding of spinal subluxation. [The Office] will not necessarily
require submittal of the x-ray, or a report of the x- ray, but the report must be available for submittal on request.”
10

See Susan M. Herman, 35 ECAB 669 (1984).

6

ORDER
IT IS HEREBY ORDERED THAT the January 8, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 15, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

